Citation Nr: 0413249	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  03-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) special claims processing 
unit located at the Cleveland, Ohio, Regional Office, known 
as the Tiger Team.  This decision in pertinent part, after 
finding that clear and unmistakable error had been committed 
in a June 1953 rating decision, granted service connection 
for hypertension.  A 10 percent rating was assigned for this 
disability effective from March 1953.  The veteran expressed 
disagreement with this initial rating; accordingly, the 
principles enumerated in Fenderson v. West, 12 Vet. App. 119 
(1999) with respect to "staged ratings" are for application 
with respect to this claim.  The Philadelphia Regional Office 
(RO) completed a statement of the case in November 2002 
addressing several issues, but the only issue as to which the 
veteran perfected an appeal is listed on the first page of 
the present decision.  

In December 2003, a hearing was held before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  As 
indicated during the colloquy at the hearing, the veteran is 
free to submit a claim for service connection for congestive 
heart failure, or any other cardiovascular disorder, to 
include as "secondary" to the service-connected 
hypertension.  The Board does not have jurisdiction over such 
issue at this time.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106- 175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The statute also revised the former section 5107(a) 
of title 38, United States Code, to eliminate the requirement 
that a claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.


The Board observes that additional development is necessary 
as a result of the enactment of the VCAA and its implementing 
regulations, and subsequent legal authority.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a).  More specifically, at the December 2003 
hearing, reference was made to potentially relevant records 
of treatment at the VA outpatient clinic in Camp Hill, 
Pennsylvania.  Under the circumstances of this case, the 
Board finds that VA is obligated to obtain these records.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. § 
5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA medical records are deemed to be 
in the constructive possession of VA adjudicatory personnel).  
The Board also finds that a VA examination is necessary in 
order to obtain the blood pressure readings necessary for 
rating purposes.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  Review the claims file and ensure that all 
notification and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) 
and all subsequent interpretive authority are 
satisfied, to include 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).  
This is to include obtaining any pertinent 
reports of treatment from the VA outpatient 
clinic in Camp Hill, Pennsylvania. 

2.  The veteran should be afforded a 
cardiovascular examination to determine the 
current severity of his hypertension.  The 
claims folder should be made available to the 
examiner for review.  All indicated tests and 
studies should be accomplished, and the clinical 
findings should be reported in detail.  Blood 
pressure readings must be obtained two or more 
times on at least three different days.  See 
38 C.F.R. § 4.104, DC 7101.  The examiner should 
comment on whether there is an etiological 
relationship between the veteran's hypertension 
and any other cardiovascular disorder(s).

3.  Thereafter, to the extent that the claim for 
an increased initial rating for hypertension 
does not result in a full grant of all benefits 
sought, the veteran and his representative 
should be provided a supplemental statement of 
the case (SSOC) addressing this claim that 
includes a summary of the evidence and 
discussion of all pertinent regulations, 
including the  evidence obtained as a result of 
the development requested above and the VCAA.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.  He has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of 
the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2003).


